     
   

 

2:20-Ccv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.1 Page 1 of eM

NY
Y IN THE UNITED STATES DISTRICT COURT
oO FOR THE EASTERN DISTRICT OF MICHIGAN

Mikhael irul El Case: 2:20-cv-12297

Judge: Friedman, Bernard A.
MJ: Whalen, R. Steven

v. Filed: 08-13-2020 At 10:24 AM
CMP MIKHAEL AMIRUL EL V JOSEPH DILLARD ETAL (SS)
JOSEPH DILLARD P37225 Jury ‘Irial: Yes or No

PARKSIDE INVESTMENT Memt., LLC

I. The Parties to This Complaint

A. The Plaintiff

1. Mikhael Amirul E]
Of MICHAEL ANTHONY BRYANT JR
576 LAKEWOOD STREET
DETROIT, MICHIGAN 48215 U.S.A

B. The Defendant
1. JOSEPH DILLARD P37225
18222 LIVERNOIS AVENUE
DETROIT, MICHIGAN 48221 U.S.A
2. PARKSIDE INVESTMENT Mgmt., LLC
IL. Basis for Jurisdiction

A. Basis for Jurisdiction Is a Federal Question

1. 18 USC § 205 (a)(1)(2) Activities of officers and employees in claims against and other
matters affecting the Government.

2. 18 USC § 287 False, fictitious or fraudulent claims.
3. 18 USC § 373 (a)(b) Solicitation to commit a crime of violence.

4. 18 USC § 641 Public money, property or records.

 

5. 18 USC § 1001 (a)(1)(2)(3), (c)(1) Statements or entries generally.

6. 18 USC § 1021 Title records.

7. United States Constitution Article [V] (Amendment 5 Rights of Person) nor be deprived
of life, liberty, or property without due process of law; nor shall private property be taken

for public use, without just compensation.

8. 18 USC § 242 Deprivation of rights under color of law.
@ 2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.2 Page 2 of 32
9. 18 USC § 245 Federally protected activities.

10. The Treaty of Peace and Friendship; Between the United States of America, and His
Imperia Majesty the Emperor of Morocco Article XXII.

B. Basis for Jurisdiction is Diversity of Citizenship
1. The Plaintiff
I Mikhael Amirul El, In Propria Persona, Sur Juris; Aboriginal, Indigenous Moorish
American National, Freehold by Inheritance with Birthrights and protected and secured
Inalienable Right.

2. The Defendant
a.) The Defendant, (name) JOSEPH DILLARD is a citizen of the State of not known.

b.) The Defendant, (name) PARKSIDE INVESTMENT Megnt., LLC is incorporated
under the laws of the State of not known.

3. The Amount in Controversy
Total 250,000; The sum is for the following; 36,000 for violations of United States
Federal Code, 39,000 for violations of Constitutionally secured rights and Aboriginal rights
secured by The Peace and Friendship Treaty and 175,000 for exemplary damages.

 

HI. Cause of Action

JOSEPH DILLARD file a termination of tenancy case no. 20 342 561 LT for PARKSIDE
INVESTMENT Ment., LLC Friday, February 7, 2020 at 36" District Court. I was not notified about
the proceeding, where he fraudulently claimed, ownership of my property; 576 Lakewood Street
Detroit, Michigan 48215 in violation of (18 USC § 205 (a)(1)(2), 18 USC § 287).

JOSEPH DILLARD plans to file an order of eviction for 576 Lakewood Street, Detroit, Michigan
48215 a property he nor PARKSIDE INVESTMENT Mgmt. LLC lawfully own in violation of (18
USC § 373(a)(b), 18 USC § 641, United States Constitution Article [V] and Treaty Peace and
Friendship Article XXII).

Claims that PARKSIDE INVESTMENT Megmt., LLC had possession, a lawful deed or a tenant
agreement with anyone at 576 Lakewood Street, Detroit, Michigan 48215 in violation of (18 USC §
1001 (a)(1)(2)(3) (©)(1), 18 USC § 1021). The purpose of this statue is to protect the authorized
functions of governmental department and agencies from the perversion which might result from
deceptive practices constitute (United States v. Shah, United States v. Guzman).

VI. Relief
I, Mikhael Amirul El, do not, under any condition or circumstance, by threat, duress,
or coercion waive any rights Inalienable, Secured by the Constitution or Treaty, and,
hereby require the United States District Court to fulfill their obligation to preserve
the rights of this Plaintiff (A Moor American) and carry out their Judicial Duty in
good faith by ordering Defendant to be brought before the Law to answer for His
criminal and unjust actions.
   

€ 2:20-cv-12297-BAF-RSW ECF No. 1 filed 08/13/20 PagelD.3 Page 3 of 32

I receive correspondence dated 08/03/2020 from Mr. DILLARD a order of eviction
up date, from the 36" District Court landlord tenant division I wish for: The United
States District Court to stop these proceeding,

1.) 24,000 for violation of 18 USC § 205(a)(1)(2)

2.) 10,000 for violation of 18 USC § 287

3.) 10,000 for violation of 18 USC § 242

4.) 10,000 for violation of 18 USC § 245

5.) 36,000 for Constitutional and Treaty Right violation Mr. DILLARD/PARKSIDE
INVESTMENT is attempting to deprive me life, liberty and property, with out due
process of law. Steal my private property which I lawfully hold title, in addition have
Aboriginal birthrights to occupy. This all being done without any offer of just
compensation.

6.) 175,000 Mr. DILLARD/PARKSIDE INVESTMENT knowingly and maliciously
ignore public record that prove I hold proper ownership and under the color of law
made false claim to my land, attempting to fraudulently steal my property. This
caused emotional distress, sleepless night, fear, humiliation, outrage, continuous
injury to my feelings and uncertainty in my security.

Defendant JOSEPH DILLARD P37225 and PARKSIDE INVESTMENT Memt. LLC,
18222 Livernois Avenue Detroit, Michigan 48221 is being sued for 75,000 for compensatory damages
and 175,000 exemplary damages in his official and private capacity payable in lawful money.

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a nonfrivolous argument for extending, modifying or reversing law; (3)
the factual contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with requirements of Rule 11.

   
  
 
 
 

ee

In Honour Always, #

Of MICHAEL ANTHR
576 LAKEWOOD STR}
DETROIT, MICHIGAN 48215

Additional Information: Attached: Exhibit A; one, page Name correction and six, page International
Proclamation and Exhibit B; a copy of a UCC Financing Statement.
1 Am Mikhael Amirul El, Moorish- American (Title 8 USC § 1401). Executor of: MICHAEL

ANTHONY BRYANT JR
Bn

@ 2:20-cv-12297-BAFE-RSW ECF No. 1 filed 08/13/20 PagelD.4 Page 4 of 32

 Coxbi bt

   
 
   
 
 
 
   
 
     
   
  

+ Sears.

THE MOORISH NATIONAL REPUBLIC
FEDERAL GOVERNMENT NORTHWEST AFRICA.
THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD.

Northwest Amexem / Northwest Africa / North America.
‘The North Gate’.
Societas Republicae Ea Al Maurikanos.
Aboriginal and Indigenous Natural Peoples of the Land.
_ The true and de jure Al Moroccans / Americans.

Hotice Of DBublic Records Correction

‘Suternational Document
For The Record, To Be Read Into The Record
Notice te Agent is Notice to Principal — Notice to Principal is Notice to Agent.

   

This International Correspondence and Public Notice is hereby presented and
forwarded to you relative to the corrected appellation and proclaimed Nationality, which
affirms my political status and allegiance to my Ancestral Estate and Ancient Principals
of Government, in harmony with the American Constitution 1791.

You are hereby given honorable Notice. This correction is made in accord with
the Five Principals of Love, Truth, Peace, Freedom and Justice, exercising my natural
Substantive Rights and Religious Heritage; is self executing.

Attached is a one page Name correction and six page International Proclamation.

In Honour Always,

Thank Yau.- oo aE ge aU
Ams 2/222 fey
Daminus Nobilis EL Consul ‘

Authorized Representative

Flesh and Blood Being, In Propria Persona

All Rights Reserved: Without Recourse, With Prejudice
Northwest Amexem
   

@ 2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelID.5 Page 5 of 32

SEY HR EEN,
Sid
=

   

THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD

LEGAL NOTICE!
NAME DECLARATION, CORRECTION
PROCLAMATION AND PUBLICATION

I, Mikhael Amirul El, being duly Affirmed, standing squarely, Declare, and Proclaim, upon Divine
Law; Nature’s Law; Universal Law, Moorish Birthrights; International Law; and Constitutional

Law; Declare and say:
1, being previously Identified by the Union States Society of North America ~ U.S.A. under the
colorable, Ward-ship name, MICHAEL ANTHONY BRYANT JR, do hereby refute the Fraud;
make Public and Publish my Corrected National Name; Declare and Affirm my true, ‘Proper Person
Status’; and reclaim my Rightful Social and Cultural Life of the State; in accord with my Moorish
Nation of Northwest Amexem / North America — acknowledging my Birthrights. Having Lawfully
and Legally Obtained and Proclaimed my Moorish Nationality and Birthright “Name and Title’; in
harmony with, in association with, and in Accord with Divine Law, the Customs; and the Laws,
Rules, and Usages of The Moorish Divine and National Movement; being Aboriginal and
Indigenous, and bound to the North American Continent by Heritage, by Primogeniture; by
Birthright; by Natural Birth; by Freehold; and by Inheritance. Declared for the Public Record, Iam
returning the European cognomen and fictitious misnomer back to the Colonial possessors of its
pedigree. I am now Rightfully Declaring, Publishing, and Proclaiming my own Free National Name;
Affirming my Actual, Rightful, and Civil ‘In Full Life’ Status; Conjoined to my Moorish American
Consanguine Pedigree and National Honor. Let it be Declared, Known, Published, and Resolved
that: [ Am: Mikhael Amirul El, ‘In Propria Persona Sui Juris’ (being in my own proper person), by
birthright; an Inheritance WITHOUT THE FOREIGN, IMPOSED COLOR-OF-LAW, OR
ASSUMED DUE PROCESS of the Union States Society; pursuant to, but not limited to:

1. FREE MOORISH-AMERICAN ZODIAC CONSTITUTION:

(Zodiac Constitution and Birthrights of the Moorish Americans) being Ali, Bey, El,

Dey and Al), Article two (2), Paragraph two (2).

2. UNITED STATES REPUBLIC: DEPARTMENT OF JUSTICE:
Moorish American Credentials: AA 222141- TRUTH 4-1
UNITED STATES SUPREME COURT: SUPREME LAW - Acts of State
I (3), Section two (2),
[X (9) (Reservation of the

3.
4. UNITED STATES CONSTITUTION: Article I
Amendment V (5) (Liberty clause) and Amendment

Rights of the People).
Y-FIVE (75): Dated April 17, 1933 A.D.

5, RESOLUTION NUMBER SEVENT
(MOORISH-AMERICAN SOCIETY OF PHILADELPHIA AND THE USE OF

THEIR NAMES), .
6. UNIVERSAL DECLARATION OF HUMAN RIGHTS — UNITED NATIONS ~

HUMAN RIGHTS [Article Fifteen (15)).
7. RIGHTS OF INDIGENOUS PEOPLES - UNITED NATIONS: GENERAL

ASSEMBLY - Part 1, Article 4.
“Part and Parcel’ named herein, and by Birthright,

Wherefore, I, Mikhael Amirul El, being : I t
Primogeniture, and Inheritance, make a Lawful and Legal Entry of Affidavit and Public Notification
of Nationality Proclamation; Name Correction Claim; Declaration, Affirmation, and Application;
Herewith Published for the Public Record. ,'/? fh foc / Cu fo
1 Am: i. pal Ltt ill Of
7% Free ond Sovereign Moorisiy American National, In Propris Persona Sui Juris
Northwest Amexem / Nonlwest Affics / North America

we eet All Righis Reserved
. Witness: EL) wtih C EL
Noe » i oul SexerClen Moorish American National, in Propria Persora Sul Juris

     
 
   

 

    
     

  
 
 

Nontnvest Amexem / Noninvest Abies / North America
Alt Rights Reserved ’
. fA . . (:
witness: =) fi da ___
A Free and Sovereign Moorish American National, In Persona Sti Juris

Northwest Amexern / Northwest ‘Africa / Nonth America
Riwhts Reserved
AI Rigs LNINCT No. QO0IH

 

 

 
 
 

@ 2:20-cv-12297-BAF-RSW ECF No. 1 filed 08/13/20 PagelD.6 Page 6 of 32

    

LS.L.A.M. Moorish Americans - ,Vorthwest —4mexem
judicial Votice and froclamation

So All Elected United States Republic Officials and Public Servants of Federal, State,

City, and Municipal Governments, Personnel and Corporate Entities: Concerning the
Constitution and all Statutory and Civil Law Codes of the Land, etc., Know All Men by These

Presents:

Upon my inherited Nobility, and upon my Private Aboriginal / Indigenous, Proper Person Status
and Commercial Liability, I, Mikhael Amirul El, being duly Affirmed under Consanguine Unity;
pledge my National, Political, and Spiritual Allegiance to my Moabite / Moorish Nation - being the
archaic Aboriginals / Indigenes of Amexem (the Americas); standing squarely affirmed upon my
Oath to the ‘Five Points of Light’ - Love, Truth, Peace, Freedom, and Justice; do squarely Affirm to
tell the truth, the whole truth, and nothing but the truth; and having knowledge and firmly. -
established belief upon the historical, lawful, and adjudicated Facts contained herein. Being
competent (In My Own Proper Person) to Attest to this Affidavit upon which I place my Signature;
Whereas, I State, Proclaim, and Declare the following to be true, correct, certain, complete, not
misleading, supreme, and not intended to be presented for any misrepresented, ‘colored’ or improper

use or purpose, to wit:

Ghat 1, Mikhael Amirul El, Am a Noble of the Al Moroccan Empire (North America) In
Propria Persona (my own proper self); being Moorish American - a Descendant of the Ancient
Moabites / Moors, by Birthright, Freehold, Primogeniture and Inheritance; being Aboriginal and
Indigenous to the Land /s (Amexem / Americas) Territorium of my Ancient Moabite / Moorish Fore-

Mothers and Fore-Fathers - to wit:

Fhe Al Moroccan (American) Continents - are the Land of the Moors; being North America,
South America; Central America; including the adjoining Islands (Americana / Ameru / Al Moroc). I
have, acknowledge, claim and possess, by said Inheritance and Primogeniture, the Freehold Status
thereto; all Unalienable and Substantive Rights, to Be, to Enjoy, and to Act, distinct in my
Aboriginal Customs and Culture; and determining my own political, social, and economic status of

the State. Turning my heart and mind back to my Ancient Mothers and Fathers - Moors / Muurs, by
h American, we have and possess the internationally

Divine and Natural Right. Being Mooris
recognized Rights to determine our own ‘Status of the State’ absent of threat, coercion, or
acquiescence to a Color-of-Law, a Color-of-Office, nor to be subjected to an imposed Color-of-

Authority.

Moors | Moorish Americans / Muurs Have, Proclaim and Possess the Unalienable, Substantive
Rights and Birthright - Inheritance to our Al Moroccan Names and Nationality by Nature’s Laws,

Divine Law, Primogeniture, and by the recognized Laws of the Nations of the Earth (Internationa)).
of the Land (America) - North, being the heart-land

Being the true, Ancient, Aboriginal / Indigenes arth, | I
of the Moroccan Empire. Moors / Muurs are the ‘De jure’ Freeholders by Birthright, Inheritance and
Primogeniture Status; and have, Claim and Possess the Secured Rights to Travel upon the Public

ited States (the Organic Land) absent of

Roadways, Byways and Highways of our Continental Un :
structs invented, by the racketeering States’

foreign ‘colored’ or imposed excise taxation con n
Legislators, to abridge and steal Rights belonging to the Natural Peoples. These Substantive Rights
are supported by, and asserted by. Royal Law; Moorish Law; Moslem / Muslim Law; The Law of

ure’s God; The Laws of Nations; The Free

the Great Peace; The Laws of Nature; Divine Law; Nat [ e Fr
Moorish Great Seal Zodiac Constitution; and Affirmed by Articles IV and VI of the Constitution
C., as lawfully adopted for The United States Republic,

Covenant of 1774 - 1781 A.D. = 1201 M. i for Jnit
establishing its Republican Form of Government. Said Constitution established the Peoples
‘Supreme Law of the Land’ to secure the Rights of the People, and to keep Government bound and
in check by Official Oath, and by Official Bond. Down from the Ancients Ones, our Primogenitors,

comes the Supreme Law of the Land!

   
 

Be’ 2:20-cv-12297-BAF-RSW ECF No. 1 filed 08/13/20 PagelD.7 Page 7 of 32

Egypt, The Capital Empire of the Dominion of Africa. The Inhabitants of Aftica are the
Descendants of the Ancient Canaanites from the Land of Canaan. The Moabites from the Land of
Moab who received permission from the Pharaohs of Egypt to settle and inhabit North-West Africa;
they were the founders and are the true possessors of the present Moroccan Empire. With their
Canaanite, Hittite and Amorite brethren who sojourned from the Land of Canaan seeking new
homes. Their Dominion and Inhabitation extended from North-East and South-West Africa, across
the great Atlantis even unto the present North, South and Central America and also Mexico and
the Atlantis Islands; before the great earthquake, which caused the great Atlantic Ocean.

5 he ‘Great Seal Pyramid’ is the ‘National Emblem and Insignia’ of The Moorish Nation /
Empire of North America (geographical location). The Great Pyramid is also the archaic symbol for
Civilization on the planet Earth. The honorable Moors’ acknowledgement of our ‘Great Seal’
indicates those Heirs who own up to, who support, and who proclaim, our ‘Free National
Government’. Moors who are ‘Active’ and NOT ‘Passive’ in the Social, Civilization, Culture and
Custom matters, involving Law, Order and Governmental Principles, are hereby entreated to support
this Affirmation. Moors / Muurs who strive toward this end, with honor, are entrusted by Noble
Drew Ali, to help in the great humanitarian work of uplifting ourselves, our fellow-man, and
humanity at large. We seek, at all times, to be conscious of the works, instructions, and acts
necessary to teach, preserve and defend the Birthrights of All Moorish Americans (Al Moroccans),

etc.

She Noble Moors / Muurs (Heirs Apparent) are the Natural Members / Citizens of the Ancient
Al Moroccan Empire (North America) and are duty-bound to recognize and to support our ‘Great
Seal’ Sovereign Moorish Government and Nation of the Natural People, and command the
enforcement of our Constitution. Thus, such organized communication Orders are referred to as
“The Great Seal National Association of Moorish Affairs”. The Free Moorish Nation - inclusive of
all the Aboriginal / Indigene Tribes and Provinces of the Natural People, etc., are the rightful bearers
of the Names and Titles, Ali, El, Bey, Dey, and Al. The Free Moors / Muurs, by Freehold

Inheritance, retain all Substantive Rights and Immunities; enjoy the exercising of Substantive Rights,
ht-Law, Isonomi - Principles; having vested Constitution -
Criminal and Civil Jurisdiction by, and
the United States

and operate upon consummated, Rig
secured Rights and Immunities from TAXATION, and from
of, the Union States Rights Republic (U.S.A.), pursuant to. but not limited to,
Republic Supreme Court, and the “Acts of State’ to wit:

vereign

“Every Sovereign State (People) is bound to respect the independence of every other So
of the

State (People) and the courts of one country (People) will not sit in judgment on the acts
government of another, done within (the same or) its own territory... ”

The present Union States Municipal and Civil Laws and Codes of the Land are an ‘incorporated
unit of self-government’ established by the political powers of the ‘General Assembly’ of each State
of the Union, and initiated at Philadelphia, Pennsylvania, North America, in the year Eightcen fifty-
four (1854). It governs ‘ONLY’ the rights and conduct of “WHITE PEOPLE”, Christians and Jews,

under the Magna Charta (Charter),

of the Eighteen sixty-three (1863) Union States Rights Republic, ;
and the Ku Klux Klan Oath. Forever said Union States Rights

the Knights of Columbus Code, t
Republic denies citizenship in the United States Republic (U.S.A.) to the descendants of the Moorish
Nation in the Westem Hemisphere, erroneously referred to, and ‘branded’ and mislabeled as,
Negroes, Blacks, Coloreds, and African Americans, etc., etc. In addition, the Supreme Court of the

0 US (19 Howard) 393 (1857)

United States (in the landmark case) of “Dred Scott v. Sandford” 6 :
held that Negroes—whether held to slavery or free were not included and were not intended to be

included in the ‘category’ of ‘citizen’ (subjects) of the Union States Rights Republic. Resultantly,
the True Indigene Nobles of the Al Moroccan Empire (Free Moors), bearers of the Names / Titles,
Ali, El, Bey, Dey and Al, are excluded from the Union States Rights Republic (U.S.A.) jurisdiction.
The True Nobles of the Al Moroccan Empire are Sovereign, Private, and Self-Governed, by ‘Right-
Law’ Principles and customs; and ONLY Obligated to the ‘Free Moorish Zodiac Constitution’ -
Circle 7 - archaically established by our Ancient Fore-Mothers and Fore-Fathers. Such extended

allegiance and ‘Obligation’ includes ‘The Great Seal’ and the High Principles and Moor-al
Standards, embodied in the Moorish National Flag (Standard) - Love, Truth, Peace, Freedom, and
Justiee. The True Al Moroccan tain a Constitutional and lawful,

Noble Indigenes of the Land main
NON-OBLIGATORY tax ‘Status’ and position, relative to ‘FOREIGN ENTITY TAXATION’
(Indigenes Not Taxed) and maintain a NON- OBLIGATO

RY respect for the Union States Rights
Republic (U.S.A.), its members, its laws; its ordinances;

its codes; it customs and its traditions,
pursuant to: The Free Moorish American Zodiac Constitution - Articles [V and VI; The Treaty of

tw

 

 
   

e 2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.8 Page 8 of 32

Peace and Friendship Between the United States and Morocco Seventeen Eighty-Seven (17

superseded by the Treaty of Eighteen Thirty-Six (1836); Resolution 75: Tournals of The Hou af
Representatives; United States - Apri] 17, 1933 A. D. - Moorish American Society of Philadelphia
and the Use of Their Names; The United Nations “Declaration of the Rights of the Child” General
Assembly Resolution 1386 (XIV), 14 U.N. GAOR Supp. (No, 16) at 19, U.N. Doc. A/4354 (1959);
The United Nations “Universal Declarations on Human Rights” Article XV, General Assembly
Resolution 217 A (II) of 10, December 1948 A.D.; “Executive Order 13107°—United States
Republic, North America -The Implementation of Human Rights Treaties; The National Constitution
for the Continental United States, Article UI, Section 2; Amendment V - Liberty Clause;
Amendment [X—Reservation of the Rights of the People; The United States Department of Justice
Moorish Credentials; Free Moorish Zodiac Constitution, Truth A-1 Classified; The United States
Copyright Certificate Number AA222141 Clock of Destiny; The Moorish Nationality and
Identification Card; Moorish Holy Temple of Science / Moorish Science Temple Identification Card,

etc.

Furthermore, I Assert My full Birthrights - Sovereignty and Substantive Rights and claim to

Hereditaments - Being a Sundry Free Moor / Muur and a (Natural Being) pursuant to: Moabite /

Moorish Pedigree; The Free Moorish Zodiac Constitution; The Great Seal of the Moorish Nation

(Ab Antiquo); The Treaty of Peace and Friendship - 1787 / 1836; The Sundry Free Moors Act of

| 1790; The 1781 Organic United States Constitution; The Moorish Federal Financiers Act (Union
States Army: 1861 -1863); The 1854 Roman Catholic Magna Charta; the Knights of Columbus
Code; The Ku Klux Klan Oath; The United Nations Charter, Article 55(c); The Rights of

Indigenous People: Part I, Articles 1, 2, 3, 4, 5; Part 11, Article 6; The United States Supreme Court -
‘Acts of State’; The foreign Sovereign Immunities Act 28 USC 1601; et Sequa., The Convention on
International Road Traffic -Day 19, September 1949, The World Court Decision, The Hague,
Netherlands - Day 21, January 1958 A.D = 1378 M.C. In reference to the Rights of the Natural
People and Substantive Rights, etc., the following are pertinent Supreme Court Decisions, (Stare

Decisis) to wit:

1. Fhe Right to Travel; The Right to Mode of Conveyance; The Right to Locomotion are al]
Absolute Rights, and the Police can not make void the exercise of Rights. State v. Armstead, 60 s.

778, 779, and 781:

2. The use of the highways for the purpose of travel and transportation is not a mere privilege,
but a common and Fundamental Right of which the public and Natural Beings cannot be deprived.
Chicago Motor Coach v. Chicago 337 Illinois 200, 169 NE 22, ALR, Ligare v. Chicago 139 ILL.
46, 28 HE 934, Boone v. Clark 214 SW 607, 25 AM jur (Ist), Highways, sec. 163:

3. She Right to Park or Travel is part of the Liberty of which the Natural Person, citizen cannot
be deprived without “due process of law” under the Sth Amendment of the United States

Constitution. Kent v. Dulles 357 US 116, 125:

4. She Right of a citizen to Travel upon the public highways and to transport one’s property
thereon, either by carriage or automobile, is not a mere privilege, which a City may prohibit or
permit at will, but a common Right, which he / she has under the Right to Life, Liberty, and the
Pursuit of Happiness. Thompson v. Smith 154 SE 579:

5. State Police Power extends only to immediate threats to public safety, health, welfare, etc.,
Michigan v. Duke 266 US, 476 Led. At 449: which driving and speeding are not. California v.

Farley Ced. Rpt. 89, 20 CA3rd 1032 (1971):
6. She state is prohibited from violating Substantive Rights. Owens v. City, 445 US 662 (1980);
and it can not do by one power (eg. Police Power) that which is, for example, prohibited expressly to

|
|
i i i d UT v. Daniels
any other such power (eg. Taxation / Eminent Domain) as a matter of Law. US an :
. 22 p 159, nor indirectly that which is prohibited to it directly. Fairbanks v. US 181, US 283, 294,

300:
7. Fraveling in an automobile on the public roads was not a threat to the public safety or health

and such a traveler owed no other duty to the public (eg. the

; his / her auto, having equal right to and on the roadways / highways as horses
Se eae on his sane i tive Rule, in that speeding, running stop signs,

and wagons, etc.; this same right is still Substant 2
traveling without license plates, or registration, are not threats to the public safety, and thus, are not
arrestable offenses. Christy v. Elliot, 216 1 131, 74 HE 1035, LRA NS 1905—1910: California v,

Farley 98 CED Rpt. 89,20 CA 3d 1032 (1971).

and constituted no hazard to the public,

us

 

 
   

@ 2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.9 Page 9 of 32

8. Under the United States Republic’s Constitutional system of Government and upon the
individuality and intelligence of the citizen, the State does not claim to control one’s conduct to
ots feaving one the sole judge as to all that affects oneself. Mugler v. Kansas 1213 US 623,

9. Where Rights secured by the Constitution are involved, there can be no rule - making or
legislation, which would abrogate them. Miranda v. Arizona 384 US 436, 125:

r T' . . . . .
10. She claim and exercise of Constitutional Rights cannot be converted into a crime. Miller v.

Kansas 230 F 2nd 486, 489:

il. For a crime to exist, there must be an injured party (Corpus Delicti). There can be no
sanction or penalty imposed on one because of this Constitutional Right. Sherer v- Cullen 481 F.

945:
12. Jf any Tribunal (court) finds absence of proof of jurisdiction over a person and subject
matter, the case must be dismissed. Louisville v. Motley 211 US 149, 29S. CT 42. “The Accuser

Bears the Burden of Proof Beyond a Reasonable Doubt”.

13. “Lack of Federal Jurisdiction can not be waived or overcome by agreement of parties”.
Griffin v. Matthews, 310 F Supra 341, 342 (1969): and “Want of Jurisdiction may not be cured by
consent of parties”. Industrial Addition Association y. C.LR., 323 US 310, 313.

Whereas, In light of the foregoing Jurisprudence “Stare Decisis’ Supreme Court Decisions,
Facts, and Law; and counter to the negative and ‘colorable’ social conditions instituted by State

Persons of the Union States Society, there exists a blatant ‘WANT OF JURISDICTION’ on the part
of the Union States Rights Republic (U.S.A.). its agents, personnel, contractors, and assigns. Axioms
are legally in force under National and International Law attending these issues. And this Affiant
(Natural Person - In Propria Persona) does not waive any rights; does not transfer power of attomey;
and does not willingly consent to any public trial or hearing in any ‘colorable’ tribunal venue or
non-Article III, unconstitutional jurisdiction. The Official Oaths, the Obligations, and the Fiduciary
duties of all accusers and bound ‘elaimants’ to National Law and Order: Civilization Principles fixed
in Constitution Law, still stands! Definition and Truth still Rules. NON-COMPLIANCE is a Federal

and International Law offence.

‘Bench Appearance Summons’, Detention, Arrest and
others for traveling with no driver's license, foreign

or mandatory insurance, etc., which carries a fine or
nto a crime”; thus violating

Court judicial decisions are
t to put restrictions or

Whereas, there is no question that a
Ticket or Citation issued by a Police Officer or
driver’s license, not having current registration,
jail time, is a penalty or sanction and is indeed “converting a right i
Substantive Rights. It is reasonable to assume that these Supreme
straight and to the point, that there is no lawful method for governmen

limitations on Rights belonging to the People.
Republic Constitution (derived fro

Law) remains ‘The Supreme Law of the Land’. And all Treaties ma
under the Authority of The United States Flag of Peace, pursuant to United States Code, Title 4,
Chapter 1. Any law that is Repugnant to the Constitution, shall remain forever *colorable’ and is
Null and Void. Marbury v. Madison 5 U.S. 137, 174, 176 (1803). Any Municipal Officer, Person,
Personnel, Employee or Contractor who violate the Rights of the People or Citizens are subject to

suit in their personal and / or official capacity to wit:

m Ancient Moabite / Moorish

Ghat the Organic United States
de, or which shall be made,

nited States Codes of Law:

Sf two or more persons conspire (0 injure, oppress, threaten, or intimidate any person in any
State, Territory, commonwealth, Possession, or district in the free exercise or enjayment of any right
or privilege secured to him by the Constitution or Laws of the United States, or because of his
having so exercised the sume, OF...

If two or more persons 0 in disguise on the highway,
intent to prevent or hinder his free exercise or enjoyment af any right or privilege so secured -

They shall be fined under this title or imprisoned not more than len years, or both; and if death
results from the acts commited in violation of this section, or if such acts include kidnapping or an
attempt to kidnap, aggravated sexuel abuse or an attempt to commit aggravated sexual abuse, or an

Fitle 18, Part 1, Chapter 13 §241 of U

or on the premises of another, with the

 

 
   

 

2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.10 Page 10 of 32

attempt to kill, they shall be fined under this title or imprisoned for any term of years i
or for life,
both, or may be sentenced to death. 4 7 or Mf or

Sitle 18, Part 1, Chapter 13 §242 of United States Codes of Law:

Whoever, under ‘color’ of any law, statute, ordinance, regulation, or custom, willfully subjects
any person in any State, Territory, Commonwealth, Possession, or District to the deprivation of any
rights, privileges, or immunities secured or protected by the Constitution or Laws of the United
Staies, or to different punishments, pains, or penalties, on account of such person being an alien, or
by reason of his color, or race, that are prescribed for the citizens, shall be fined under this title or
imprisoned not more than one year, or both; and if bodily injury results from the acts commited in
violation of this section, or if such acts include the use, attempted use, or threatened use of a
dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten

years or for life, or both, or may be sentenced to death,

Sherefore, in preservation of ‘The Rights of Indigenous Peoples’ and the Preservation of the
Rights of the People, in accord and defence of the Constitution for the United States Republic of
North America and its Republican Form of Government - being the ‘Supreme Law of the Land’; and
primal to the contractual liabilities, Oath - bound Obligations, and Fiduciary Duties of the Officers
of the Courts - Federal, State, City, and Municipal, etc., I hereby, Demand the enforcement of the De
jure Laws of the United States, and all Treaties made under the Authority of The United States, in
accord with Article VI of the Constitution; The Bill of Rights; The Declaration of the Rights of the
Child; The Rights of Indigenous Peoples; The Universal Declaration of Human Rights; The United
Nations Charter, Article 55(c); The United States Supreme Court - ‘Acts of State’; The Foreign
Sovereign Immunities Act 28 USC 1601; et Sequa., The Convention on ‘Intemational Road
Traffic’—Day 19, September 1949, The World Court Decisions, The Hague, Netherlands, Day 21,
January 1958 A.D = 1378 M.C.; and “Executive Order 13107” - United States Republic, North
America: The Implementation of Human Rights Treaties; The National Constitution for the
Continental United States, Article III, Section 2; Amendment V - Liberty Clause; Amendment IX,
etc., etc. I hereby, Demand a Dismissal of any and all unconstitutional sanctions, claims, or other
warrants or charges made or issued, which are devoid of true identity personages; a denial of ‘Due
Process’ of a ‘Trial’ by a Jury of my own National Peers; or absent of a verified and lawful
Indictment, sanctioned by an assembled Grand Jury; and that I be availed all lawful Constitutional -
secured safeguards, established by the Supreme Law; with documented proper Jurisdiction and

Venue confirmed and in place.

Wherefore all parties of interest are Authorized by this Writ, pursuant to National and
International Law, to honor all Substantive Rights and Constitutional Immunities reserved for, and
to, this Aboriginal / Indigenous Free and Sovereign Moor / Muur*. All Officials are to enlist all
available and appropriate measures to ensure, and assure, that all My Substantive Rights and
Constitutionally - secured Rights and Immunities are not violated, not breached. nor abridged. The
Sovereign, Natural Being, named herein, is not to be Arrested nor held for Detention under any
‘colorable’ circumstances! You are to notify the active Ministers of the Aboriginal / Indigenous
Moorish Nationals of the Territory (Organic Land). The Natural Person named herein is NON-
OBLIGATORY and thus Exempt from Customs, Tariffs, Taxation, ‘Owner in Fee’ permit-deception
Constructs, and from any other hindrance or restriction of His or Her Freedoms, Allodial Properties,

Rights of Travel, or Freedom of Movement on, in, or within, any member or non-
member States of the United States Union, etc. The Moor / Muur (bearer of this Indigenous Peoples’
Document) is to be treated with all due Respect and ‘Due Process’ Rights under the Law. All
available and appropriate measures are to be taken to prevent injustice, harm, false arrest, trumped ~
up charges, or attack on the Natural Being’s Person, Property, Personalty, Conveyances, Freedoms,

Compensations,

and / or Dignity.

Explicit Reservation and use of ‘All Rights Reserved Without Prejudice’ U.C.C. 1- 207 / 308,
U.C.C. 1-103, is Noted To All Federal, State, City, and Municipal Peace Officers; in harmony with
State’s Statutes, and indicates the Reservation of My Rights. _Whereby I may Reserve My
Substantive Rights and Constitutional - secured Rights and immunities to ‘NOT’ be Compelled to
perform under any Contracts or Agreements that I have not entered into knowingly, voluntarily,
willingly, or unintentionally. I do not accept any actual or implied Liabilities’ associated with any
‘COMPELLED - BENEFITS’ of any ‘unrevealed’ or deceptively-imposed commercial contracts. L
furthermore, do not sanction any ‘unconstitutional’ rules or policies, nor acts of Misprision
committed by any U.S. Government or State Officials, at any level, claimed by any of them, in the
2:20-Cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.11 Page 11 of 32

name of the United States Republic, nor do 1 assent to any implied colorable policies made by
alleged representatives, as being sanctioned by the People and Citizens. Consider any formerly-
assumed constructs alleged to be related to me as being misrepresentations and thusly ‘Cured’

forthwith. Let it be known...:

Represent means to “Depict’ to ‘Portray’, to ‘Symbolize’ and to ‘Stand for’. Let it be known
that the Union States Society ‘Bar Association’ Lawyers, Esquires, and Attorneys of European
Colonial descent, and foreign corporation, cannot depict, portray or symbolize a Free Moor; as they
are not of the same Nation Jurisdiction, Customs, or National Peers; and cannot sit in judgment of
any Free Moor (Acts of State). Europeans are not Indigenes to the Land (Americas) - Moors are
Aboriginal! Union States Lawyers and Attorneys operate in Demo ~- political format, which is
contrary to Article IV, Section 4 of the Constitution for the United States. Moors operate in a
Republican Form of Government, conjoined with Isonomi Principles - being in harmony with the
Constitution. Moors respect Constitution Principles. The unconstitutional Tribunals operating under
the Union States Society conflicts with, and is repugnant to, “Due Process” under Constitution
Principles, and functions primarily in ‘colorable’ procedures. Therefore, no ‘Fair’, ‘Just’ trial, or
remedy is availed to the Natural Peoples of the Land, through such ‘colorable’ processes! These
violating acts constitute a ‘Conflict of Interest’, a “Conflict of Law’ and clearly establishes the
‘Federal Questions’ of ‘Diversity of Citizenship’; a Conflict of Identity; and of Nationality etc.
Thus, a clear ‘Averment of Jurisdiction’ is also hereby proclaimed and advanced. Only Moors can
‘Present’ and ‘Depict’ themselves as being Moors / A] Moroccans, and Aboriginal /Indigenes of the

Land! Thus, only Moors can *Present’ ‘Self!
J, Mikhael Amirul El, A real, live flesh and blood, breathing, non-fictional, and Natural Being,

born of a natural Mother, do solemnly, sincerely, and squarely Affirm that the foregoing facts
contained in this Constructive and Actual Judicial Notice and Proclamation, by Affirmed Affidavit,

 

 

Al Moroc / Amen / Americana)
By Special Appearance, in Honor, the Divine Being, Mikhael Amirul £1, Affirms that He / She
is the Natural Person / Divine Being herein named, existing in His / Her own Proper Person; meeting

the ‘law of evidence’ as required and defined in ‘Identity’; affirmed by Lawful, Substantive Right;
by Birthright; and respectively acknowledged - being lawfully qualified and competent to execute

this Document. I therefore place my hand and seal thereto.

Chronos: be a , MP
Day:. - Zz A (0 ae Year: BY
~ausees~ g am Of Lea D I

3& FO Of Y ;
98 @ s @ ® are tue, to the best of my knowledge, Culture, Customs and Beliefs; being actual, correct, not
a2 = 3 ©® misleading, etc.; and being the Truth, the whole Truth, and nothing but the Truth.
ge =~ <8
oe o S 9 Kibu (Love), Hag (Truth), Salaam (Peace), Aéurryatun (Freedom), Adi (Justice),
2
ge 23 C11 Rights Reserved Without Prejudice / Recourse; Allodial Claim.
ae ad
SD RE EE 9m ell eaiul
' B Ce J am (OC ihadl Aap id <2
\ g /Vatura! Person - In Propria Persona - Awborized Representative: All Rights Reserved
gy a Cboriginal / Indigenous, free Sovereign Moor - Natural Person of the Land; ‘In Propria Persona’
i ~ (Not Pro Se Nor Colorable)
‘d S “Moors / Muurs: The Aboriginal and indigenous Natural Peoples and Tre Inberitors of the Lands {(Tesriories) - North America, Central America. South Anerica, and the
S cag Adjoining Islands
e =
XS a

£Vizir | Minister: Watural Person\~lPropria Persona - Authorized Representative: All Rights Reserved

  
  
  
   

free Moor / Muur . .
a ~SHthwest @mexem / Morthwest Citica / Morih America

: = Sitness: (ryote Loyd Dhbpecadi 2
, > Aatural Perso - K@Propria Persona - f Rights Reserved

— ; oO . ef?
? ~~ . : =H
— Witness =f NADALLWVA 3 tx

: Afoturat Person - In Propria Persona - All Righis Reserve
oor Lis ~ . . |
Aboriginal and Indigenous Peopies’ Documents: Nonhwest Amexem /Nonhwest Attica / North America / The Moroccan Empire - Continental United States.

 
 
 

 

ECRNo. 1, file 08! ~ fi PagelD.12 Page 12 of 32
; c
—ANiOIT

ucCc FINANCING STATEMENT Michigan Department of State - Uniform Commercial Code

FOLLOW INSTRUCTIONS
pe cep ner eye
RUNAME & PHONE OF CONTACT AT FILER (optional) Filing Number: 20200321000061-9
Filing Date and Time: 03/21/2020 11:41 AM

 

 

 

Mikhael Amirul :El
B. E-MAIL CONTACT AT FILER (optional) Total Number of Pages: 2
malc400040@gmail.com (This document was filed electronically)

 

C. SEND ACKNOWLEDGEMENT TO: (Name and Address)
Mikhael Amirul :El
576 LAKEWOOD STREET

Detroit, MI 48215 USA
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do not omit, madify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
name will not fit in line 1b, leave all of item 1 blank, check here J” and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

ta. ORGANIZATION'S NAME

 

 

 

ORT?p, INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S) SUFFIX
BRYANT MICHAEL ANTHONY Jr.

1c. MAILING ADDRESS CITY “TSTATE [POSTAL CODE COUNTRY

576 LAKEWOOD DETROIT MI 48215 USA

 

 

 

 

 

A
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name: do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
name will not fitin tine 2b, leave all of item 2 blank, check here | and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

2a, ORGANIZATION'S NAME

 

OR}3p. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S) SUFFIX

 

 

2c, MAILING ADDRESS CITY STATE |POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
a, ORGANIZATION'S NAME

 

 

 

 

 

 

 

ORF55INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX
: Mikhael Amirul

3c. MAILING ADDRESS CIty STATE [POSTAL CODE COUNTRY

3017 South Edsel Street Detroit MI [48217 USA

 

 

4. COLLATERAL: This financi at the followi if rt:
This is an actual and constructive notice that all debtor's Interest now own f ¢ c
obligation in favor of the Secured Party as detailed in a true complete notarized Security Agreement in the possession of the Secured

Party: UN International law Convention of Human Rights 1948; UN International Law Convention of Children to a Name and Nationality
1959; Peonage Slavery, Extortion, RICO; The Sundry Moors Act of 1790 1994/45 Draft United Nations Declaration of the rights on
indigenous peaples; U.N. Convention of Discrimination 1998. Creek Nation petition #208/1999, Treaty of Peace and Recognition
4996. Mansion Rouge Land Grant (U.S. Supreme Court Decision by Judge Theo H. Mc Cleb of Henry Turner-Moorish National-vs-

i ing Moors owners of the land. Maui international Peace Treaty 1997, Right to travel Fights to
United State IS i OB/t873. All Rights Res is from Public Policy HJR192. Public Law 73-10

association. DOB 12/08/1973. All Rights Reserved from levy adjustment of this filing |
and ucc1-104. All proceeds, products, account, fixture and the orders there from are released, ss# 384826154, id#t B 652 603 067 934,
case# 20 342 561 LT and case# 20340623.

ed or hereafter acquired is hereby accepted as collateral

held ina Trust (see UCC1AG, item 17 and Instructions) ~ being administered by a Decedent's Persona! Representative

5, Check enly if applicable and check only one box: Collateral is iy
6b. Check gnly if applicable and check only one box:

6a. Check only if applicable and check gnly one box: o : re sy en
[~ Public-Finance Transaction 1” Manufactured-Home Transaction T Agricultural Lien Non-U! ig

[~ Consignee/Consignor I~ Seller/Buyer

TA Dabtor is a Transmitting Utility
7. ALTERNATIVE DESIGNATION (if applicable): [" Lessea/Lessor [7 BaileefBaitor [7 Licensee/Licensor

8. OPTIONAL FILER REFERENCE DATA:

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
2:20-Cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.13 Page 13 of 32

C FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line 1b was left blank
because Individual Debtor name did not fit, check here

Sa, ORGANIZATION'S NAME

  

 

 

OR

 

9b, INDIVIDUAL'S SURNAME
BRYANT

FIRST PERSONAL NAME

MICHAEL

ADDITIONAL NAME(SVINITIAL(S) SUFFIX
ANTHONY Jr.

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
‘Ee

 

 

 

 

 

 

 

 

 

10. DEBTOR'S NAME: Provide (10a or ‘10b) only one additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name:
do not omit, modify, or abbreviate any part of the Debtor's name) and enter the mailing address in tine 10c
10a, ORGANIZATION'S NAME

 

Ri
10b. INDIVIDUAL'S SURNAME

 

INDIVIDUAL'S FIRST PERSONAL NAME

 

INDIVIDUAL'S ADDITIONAL NAME(SVINITIAL(S)

 

 

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

SUFFIX
10c. MAILING ADDRESS CITY STATE {POSTAL CODE COUNTRY
11. 7 apprri tONAL SECURED PARTY'S NAME or I~ ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 11b)
11a, ORGANIZATION'S NAME

OR 11b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX
11c. MAILING ADDRESS CITY STATE |POSTAL CODE COUNTRY
| 12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):
|
ii i fi i 414, This FINANCING STATEMENT:
% et REAL Eras RECORDS. WW apptewoioy Hor recor (or recordae) in the a ° cavers timber to be cut I” covers as-extracted collateral fer is filed as a fixture filing
i 16 | 16. Description of real estate:
Tost des pete sec eee ene em 18 [18 etn of EDSEL 256 HARRAHS FORT ST SUB 130 P53
ichigan PLATS W C R 20 424 30 chigan to KEW
aBatge) Amirul El 576 Lakewood Detroit Michig MARSHLAND BOULEVARD SUB L26 P92 PLATS W C R21 293

40X140 02 Michigan to wit E LAKEWOOD 12 MARSHLAND
BOULEVARD SUB L26 P92 PLATS WC R 2 293 40X140 02

 

 

17. MISCELLANEOUS:

 

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)
Bo OO cv 1000 (BAL BS ECF No.1 filed 08/13/20 PagelD.14 Page 14 of 32

 

 

 

 

 

 

 

UCC FINANCING STATEMENT AMENDMENT Michigan Department of State - Uniform Commercial Code
FOLLOW INSTRUCTIONS
[K-NAME & PHONE OF CONTACT AT FILER (optional Filing Number: 20200322000034-4
Mikhael Amirul :E1 Filing Date and Time: 03/22/2020 12:51 PM
B. E-MAIL CONTACT AT FILER (optional) Total Number of Pages: | -
malic400040@gmail.com
C. SEND ACKNOWLEDGEMENT TO: (Name and Address) (This document was filed electronically)
Mikhael Amirul :E!
576 LAKEWOOD STREET
Detroit, Ml 48215 USA
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
fa. INITIAL FINANCING S$
20200321 Ne FILE NUMBER ib. f~ ae ee STEAL ESTATE RECORDS to be filed [for record]

Filer: attach Amendment Addendum (Form UCC3Ad) ang provide Debtor's name in tem 13

2. [7 TERMINATION: Effectiveness of the Financing Statement idenlified above is terminated with respect to the secufity interest(s) of Secured Party authorizing this Termination |

Statement

3. T ASSIGNMENT (full or partial): Provide name of Assignee in ilem 7a or 7b, and address of Assignee in item 7c¢ and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4. T CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security Interest(s) of Secured Party authorizing this Continuation Statement Is
continued for the additional period provided by applicable law

5. [~ PARTY INFORMATION CHANGE:

Check one of these two boxes: AND Check one of these three boxes to:

F~ CHANGE name and/or address: Complete

This Change affects I Debtor ‘or I~ secured Party of record item Ga or 6b; and Item 7a or 7b and item 76

T~ ADD name: Complete item T” DELETE name: Give record name
Ta or 7b, and item 7c to be deleted In item 6a or 6b

6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
6a. ORGANIZATION'S NAME

 

° ADDITIONAL NAME(S)INITIAL(S) SUFFIX

A

6b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME

 

 

 

 

7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Chang provide only ong narne (Tar 7b) (use exact. full name; do not omit, modify, oF abbraviate any part a! the Deblorsname)

7a, ORGANIZATIONS NAME

OR
7b. INDIVIQUAL'S SURNAME

INDIVIDUAL'S FIRST PERSONAL NAME

 

SUFFIX

 

INDIVIDUAL'S ADDITIONAL NAME(S)INITIAL(S)

 

 

cIry STATE {POSTAL CODE COUNTRY

 

7c¢, MAILING ADDRESS

 

 

 

 

|
T DELETE collateral [” RESTATE covered collateral T” ASSIGN collateral

8. [yy COLLATERAL CHANGE: Alse check one of these four boxes: [oy ADD collateral

indicate collateral:

‘OR’S Collateral! asset and property. The total amount is 100,000,000,000.00 {one hundred billion UNITED
lor of Law and fraud under the CONSTITUTION OF THE UNTED STATES OF AMERICA, the treaties and
373, 521, 591, 641, 659, 660, 701, 712, 871, 962, 1001, 1091, 1201. Right to Travel 3381, 2282.

This issuance is for DEBTOR above for this filing includes all DEBT
STATES DOLLARS) for the unlawful Act of conspiring, under the co
UNITED STATES CODE as list Title 18 U.S.C. §; 205, 241, 286, 287, 372, 372,
Common law copy rights.

ORIZING THIS AMENDMENT: Provide only gne name (82 or 9b) (name of Assignor, if this is an Assignment)

[~ and provide name of authorizing Debtor

9, NAME oF SECURED PARTY oF RECORD AUTH
if this is an Amendment authorized by a DEBTOR, check here
9a. ORGANIZATION'S NAME

 

 

oR FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S) SUFFIX

9b. INDIVIDUALS SURNAME . .
:El Mikhael Amirul

10, OPTIONAL FILER REFERENCE DATA:

 

 

 

 

 

FILING OFFIGE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)

 
  
 

ECF No.1 filed 08/13/20 .PagelD.15 Page 15 of 32

UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

Michigan Department of State - Uniform Commercial Cock

 

Filing Number: 20200324000016-6

 

 

 

 

 

 

Mikhael Amirul : EI Filing Date and Time: 03/24/2020 02:43 AM
B. E-MAIL CONTACT AT FILER (optional) Total Number of Pages: |
malc400040@gmail.com i i
C. SEND ACKNOWLEDGEMENT TO: (Name and Address) (7S document was fled Stectronicaly)
Mikhael Amirul :EI
3017 South Edsel Street
Detroit, Ml 48217 USA
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
fa. INITIAL FINANCING STATEMENT FILE NUMBER 1b. [~~ This FINANCING STATEMENT AMENDMENT Is to be filed {for record}
20200321000061-9 (or recorded) in the REAL ESTATE RECORDS

 

Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor's name in item 13

TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the Security interest(s) of Secured Party authorizing this Termination
Statement

3, ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or Tb, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affacted collateral in item 8

4, CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
Continued for the additional period provided by applicable law

5. yy PARTY INFORMATION CHANGE:

i

2.

Check one of these two boxes: AND Check one of these three boxes to:
f” CHANGE name andlor address: Complete [wTA00 name: Complete item {~ DELETE name: Give record name
This Change affects [it Debtor or | Secured Party of record item Ga or Sb; and item 7a or 7b and item 7c 7a or 7b, and item 7c to be deleted in item Ga or Sb

 

&. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only ane name (Ga or 8b)
6a. ORGANIZATION'S NAME

 

 

OR INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX

 

 

 

 

 

7, CHANGED OR ADDED INFORMATION: Complete for Assignment or Party information Change - provide only ong name (7a or 7b) (use exact, full name; donot omil, modily, or abbreviate any part of the Debtor's name)

7a, ORGANIZATION'S NAME

OR 7b. INDIVIDUAL'S SURNAME

MNUCHIN

INDIVIDUAL'S FIRST PERSONAL NAME
EVEN

ST SUFFIX
INDIVIDUAL’S ADDITIONAL NAME(SVINITIAL(S)

TERNER
STATE [POSTAL CODE COUNTRY

 

 

 

 

 

 

7c. MAILING ADDRESS cry USA
1500 PENNSYLVANIA AVENUE WASHINGTON DC |20220

 

 

 

8, [” COLLATERAL CHANGE: Aliso check one of these four boxes: | ADD collateral [ DELETE collaterat | RESTATE covered collateral | ASSIGN collateral

Indicate collateral:

 

 

9, NAME OF SECURED PARTY oF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (8a or 9b) (name of Assignor, If this is an Assignment)
if this is an Amendment authorized by a DEBTOR, check here [~ and provide name of authorizing Debtor
9a. ORGANIZATION'S NAME

 

FIRST PERSONAL NAMI ADDMONAL NAME(S)INITIAL(S) f
: i! AL E

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
 

ECF No.1 filed 08/13/20 PagelD.16 Page 16 of 32

   

UCC FINANCING STATEMENT AMENDMENT

 

 

 

B. E-MAIL CONTACT AT FILER (optional)

CG. SEND ACKNOWLEDGEMENT 10: (Name and Address)
Mikhael Amirul :El

 

 

Michigan Department of State - Uniform Commercial Code

FOLLOW INSTRUCTIONS :
(ee erememeereeneraraee ii A
A. NAME & PHONE OF CONTACT AT FILER (optional) Filing Number: 2020032200041
Mikhael Amirul :El Filing Date and Time: 03/22/2020 01:35 PM
Total Number of Pages: |

malc400040@gmail.com (This document was filed electronically)

 

 

576 LAKEWOOD STREET
Detroit, MI 48215 USA
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
4a. INITIAL FINANCING STATEMENT FILE NUMBER ib.[~ This FINANCING STATEMENT AMENDMENT Is to be filed {for record}
20200321000061-9 {or recorded) in the REAL ESTATE RECORDS
Filer. Amendment Addendum (Form UCC3Ad ovide Debtors name in item 13

 

Statement »
3. T ASSIGNMENT (full or partial): Provide name of Assignee in lem 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

|

|

, 2. [7 TERMINATION: Effectiveness of the Financing Statement identified above is terminated with resp
|

|

bove with respect to the security interest(s)

4. T” CONTINUATION: Effectiveness of the Financing Statement Identified a
continued for the additional period provided by applicable law

5. [Wf PARTY INFORMATION CHANGE:
7 AND Check one of these three boxes to:

Check one of these two boxes: Chi
T” CHANGE name and/or address: Complete

This Change affects [yf Debtor or 1” Secured Party of record item 6a or 6b; and item 7a or 7b and item 7¢
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (62a or 6b)

ect to the securily interest(s) of Secured Party authorizing this Termination |

of Secured Party authorizing this Continuation Statement Is

fyyaoo name: Complete item T” DELETE name: Give record name
Ta or 7b, and item 7c to be deleted in item 6a or 6b

 

Ba. ORGANIZATION’S NAME
ADDITIONAL NAME(SVINITIAL(S)

SUFFIX

 

;

|

'

OR

Gb, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

 

 

 

e; da notomil, modify, or abbraviate any parl of he Dadior's name) '

 

7. CHANGED OR ADDED INFORMATION: Co-piete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, fultnam:
Ta. ORGANIZATION'S NAME

 

 

 

 

 

OR
7b. INDIVIDUAL'S SURNAME
COLEMAN
INDIVIDUAL'S FIRST PERSONAL NAME
DONALD
INDIVIDUAL'S ADDITIONAL NAME(S)INITIAL(S) SUFFIX
STATE | POSTAL CODE COUNTRY
USA

Te. MAILING ADDRESS CITY
421 MADISON AVENUE DETROIT mi [48226

 

 

 

 

 

g. [ COLLATERAL CHANGE: Also check one of these four boxes: T~ ADD coltsteral

indicate collateral:

[ DELETE collateral I” RESTATE covered collateral TT ASSIGN collateral

 

9, NAME oF SECURED PARTY oF RECORD AUTHORIZING THIS Al
If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debior

Sa. ORGANIZATION'S NAME

MENDMENT: Provide only one name (9a or 9b) (name of Assignor, If this is an Assignment)

SUPFIX

 

OR Sb. INDIVIDUAL'’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S)
EI Mikhael Amirult

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
   

 

 

ECF No.1 filed 08/13/20 PagelD.17 Page 17 of 32

 

ucCc FINANCING STATEMENT AMENDMEN T Michigan Department of State - Uniform Commercial Code
FOLLOW INSTRUCTIONS
Filing Number: 20200322000035-3

 

 

 

 

 

 

A. NAME & PHONE OF CONTACT AT FILER (optional)
Mikhael Amirul :E} Filing Date and Time: 03/22/2020 12:51 PM
8. E-MAIL CONTACT AT FILER (optional) Total Number of Pages: |
malc400040@gmait.com i i
©: SEND ACKNOWLEDGEMENT TO: (Name and Address) (7his document was filed electronically)
Mikhael Amirul -EI
576 LAKEWOOD STREET
Detroit, Ml 48215 USA
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER 1b. [~ This FINANCING STATEMENT AMENDMENT is to be filed [for record}
20200321000061-9 (or recorded) in the REAL ESTATE RECORDS

Filer. Amendment Addendum (Form UCC3Ad) rovide Debtor's name in item 413

 

2. TERMINATION: Effectiveness of the Financing Statement idenlified above is terminated with respect to the securily interest(s) of Secured Party authorizing this Termination
Statement

3. ASSIGNMENT (full or Partlal): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor In item 9
For partiat assignment, complete items 7 and 9 and also indicate affected collateral in Item 8
pect to the security interest(s) of Secured Party authorizing this Continuation Slatement is

4. | GONTINUATION: Effectiveness of the Financing Statement identified above with res
Continued for the additional period provided by applicable law

5. [vf PARTY INFORMATION CHANGE:

Check one of these two boxes: AND Check One of these three boxes to:

~ { CHANGE name and/or address: Complete
This Change affects [ot Debtoropr i Secured Party of record item 6a or 6b; and item 72 or 7b and item 7c
Se

6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
a. ORGANIZATION'S NAME

[yyaoD name: Complete item |” DELETE name: Give record name
Ta or 7b, and item 7¢ to be deleted in item 6a or 6b

 

 

oR 6b. INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX

 

 

 

 

 

 

 

7, CHANGED OR ADDED INFORMATION: comeiete for Assignment or Party information Change - provide only ong name (Taor7b) (use exact, full name: de not Smit, modily, or abbreviate any part of the Oeblor’s name)

7a, ORGANIZATION'S NAME

 

 

 

 

 

 

 

 

 

 

oO
R 70. INDIVIDUAL'S SURNAME
MILLENDER
INDIVIDUAL'S FIRST PERSONAL NAME
PENNIE -
SUFF
INDIVIDUAL'S ADDITIONAL NAME(S)INITIAL(S)
7c, MAILING ADDRESS CITY STATE |POSTAL CODE UeA. RY
421 MADISON DETROIT MI 48226 US
DELETE collateral [ RESTATE covered collateral | ASSIGN collaterai

 

8. J” COLLATERAL CHANGE: Also check one of these four boxes: | ADD collateral [
Indicate collateral:

 

9. NAME OF SECURED PARTY oF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)

 

 

 

If this is an Amendment authorized by a DEBTOR, check here ~ and provide name of authorizing Debtor
9a. ORGANIZATION'S NAME
SUFFIX
OR FIRST PERSONAL NAME ADDITIONAL NAME(SINITIAL(S)
. INDI AL'S SURNAME *
el me Mikhael Amirul

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
 

ECF No.1 filed 08/13/20 PagelD.18 Page 18 of 32

CC FINANCING STATEMENT AMENDMENT Michigan Department of State - Uniform Commercial Code
FOLLOW INSTRUCTIONS
Filing Number: 20200322000036-2

 

 

 

A. NAME & PHONE OF CONTACT AT FILER (optional)
Mikhael Amirul :E1 Filing Date and Time: 03/22/2020 12:51 PM
B, E-MAIL CONTACT AT FILER (optional) Total Number of Pages: |
malc400040@gmali.com is filed el icall;
C. SEND ACKNOWLEDGEMENT TO: (Name and Address) (7S document was filed electronically)
Mikhael Amirut :El
576 LAKEWOOD STREET
Detroit, MI 48215 USA
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

ta. INITIAL FINANCING STATEMENT FILE NUMBER tb. [- This FINANCING STATEMENT AMENDMENT Is to be filed [for record}

20200321000061-9 (or recorded) in the REAL ESTATE RECORDS
Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor's name in item 13
| TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination |

Statement

3, ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8
ET

4, 1 CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
continued for the additional period provided by applicable law

5. yt PARTY INFORMATION CHANGE:
Check one of these two boxes:

 

2.

AND Check one of these three boxes to:
F~ CHANGE name andfor address: Complele

This Change affects fet Debtor or iT Secured Party of record item 6a or 6b; and item 7a or 7b and item 7c
se ne

6. CURRENT RECORD INFORMATION: Complete for Party information Change - provide only one name (6a or 6b)
6a, ORGANIZATION'S NAME

[yyaoo name: Compiete item [”~ DELETE name: Give record name
7a of 7b, and item 7c to be deleted in item 6a or 6b

 

oR &b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

 

 

 

 

 

7, CHANGED OR ADDED INFORMATION: Complete for Assignment or Perty information Change- provide ‘only gng name (7a or 7b) (use exact, full name; donot omit, modify, ar abbreviate any part of the Deblor's nama)
7a. ORGANIZATION'S NAME

0
R 7b, INDIVIDUAL'S SURNAME

DILLARD
INDIVIDUAL'S FIRST PERSONAL NAME
JOSEPH
SUFFIX
INDIVIDUAL’S ADDITIONAL NAME(S)INITIAL(S)

 

7c, MAILING ADDRESS cry STATE [POSTAL CODE COUNTRY
18222 LIVERNOIS AVENUE DETROIT MI 148221 USA

8. T” COLLATERAL CHANGE: Also check one of these four boxes: | ADD collateral [ DELETE collateral) [ RESTATE covered collateral | ASSIGN collateral

 

 

 

 

 

 

 

Indicate collateral:

 

9, NAME of SECURED PARTY oF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
If this is an Amendment authorized by a OEBTOR, check here I~ ana provide name of authorizing Debior
9a, ORGANIZATION'S NAME

 

us) SUFFIX
oR FIRST PERSONAL NAME ADDITIONAL NAME(SVINITIA

. AL'S SURNAME R

a . Mikhael Amirul

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
__D¢105_(6/17)_ JUDGME

 

 

"Rectang 0-0-1229 7 BAF RSW. ECF NQ, “ Ugg 08/13/20 PagelD, 19 Bagel Soh aa, —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved, SCAO 1st copy - Defendant . 8rd copy - Plaintiff
' STATE OF MICHIGAN c mf
ASE NO. °° ="
36th JUDICIAL DISTRICT JUDGMENT 29 342 564 TP
| LANDLORD-TENANT 20 342 561 LE
_Courtaddress tg ok — — a
IST madison, natroft, SY 48326 0 319-965-sn05 | Couttelephoneno.
Plainti
Garkside investment Vent. , Bat v Defendarcupant { s)
THE COURT FINDS:
Joseph Dillard P37225 b CI hearin (Sder. t* ee
18222 Livernois Ave, . y a, 9 So aut Cl consent :
: Petroit, ‘MYT 49224 *For a defendant on active military duty, default judgment shall
. . : ‘not be entered except as provided by the Servicemembers Civil. .
Relief Act.
ee eS a [POSSESSION JUDGMENT]
- Plaintifi/Attomey (_] Personal service Y ——
_ (1) 1.The plaintiff has a right to recover
-Oecupant(s) possession of the property. -
576 Lakewood C2. There is now due to the plaintiff for nonpayment
Netroit, “EF ARSt5 of rent and other méfey due under the lease:
a. Rent to retain possession $___
b. Other money due............. $ aang
C. COSHS....escsceesceeeceeereseeeeeeees $e
. DefendantiAttomey CJ Personal service - C. TOtal «......eesssessessseeseeseseens $ _
avw cena soem secre comer meaner oe sas mamma ae ~ E13. The defendant has a righttoretain —_
possession.
IS ORDERED:

4. Cla. The plaintiff can apply for an order evicting the defendant if the defendant does not pay the © plaintit or the court the
amount due in item 2d above or does not move out on or before sat .
aie

*F1b. The plaintiff cap apply fo b

 

Date

 

ran order evicting the defendant if the defendant does not move out on or before -

(1c: An immediate order of eviction shall be-entered pursuant to MCL 600. 5744(2). ee

_ property.

 

 

Xs 5. The defendant may be liable for money damages after moving if additional rent is owed or if there is damage to the

 

 

 

 

 

C16. Acceptance of partial payment of ‘the total amount due in item 2d above .Clwill (Clwilinot — “prevent the court
__ from issuing an order evicting the defendant. 4
7. No money judgment is entered at this-time.
: __feancy HINGMENT!
| MONEY JUDGMENT |——
(18. A possession judgment was previously entered. Damages $
C19. Amoney Judgment, which will earn interest a at t statutory rates, is entered as follows: Costs :
; Total
-10, THE COURT FURTHER ORDERS: 3 . —— i
ype . 2 eet f Z 2 ~ Cea
é& 7-23 : j te Po r - é
nF Bar no.

 

 

Date Judge

YOU ARE ADVISED that you may file a motion for a new trial, a motion to set aside, A Se oon or an appeal and appeal

|
5 YO Yquneeeres’ help.

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 
  

filed in court b
bond, which must comply with all court rules and must be fil y _ =O ai 0 ORE fs : wer
. . PMNIE MILLERLE
- CIMCR 4.201(1) was explained to the parties. JUDGE B. PERSIE S
‘CERTIFICATE OF MAILING: | certify that on this: date | served a copy of i. b**Approvesity Sry uae Abb ot
this judgment on the parties of ‘their attorneys by: first-class mail addresse on —-paRiiaTARrcay
to Aheir Jast-known addressés as defined\iniMé R 2, 497 (C)(3). gate? _ 938
a OP FOIE / * aa VV Date Defendant/Attorney -
Date. Deputy clerk
NT, LANDLORD-TENANT
  

297-BAF-RSGTATENOE MUICHIGANPage!0.20 Page 208 S11 “40

Agfeven Carico =
DISTRICT COURT FOR THE CITY OF DETROITve+7 6

 
 

 

 

REQUEST FOR TRANSCRIPT
Note: This is not an Official Order until deposit has been received.
(PLEASE Lt CASE NUMBERS:
Parl nl oi Ae » ty ves buner iT fe 36™ DISTRICT COURT:

Whey pate LLC

PLAINTIFF

: ab 3y2a 56] CT

WAYNE COUNTY CIRCUIT COURT:

CLL ry yt bls)

DEFENDANT

KN ly “hae el! denial El DATE Aife2/20a0 .

 

(NAME. OF REQUESTING PARTY)

ADDRESS: [G9 Xb Ex j..[ Streek

(MAILING ADDRESS OF REQUESTING PARTY - INCLUDE APARTMENT #)

Dedot lk Wie YE2l] (313) 9 3Y-IPERO

CITY STATE ZIP CODE AREA CODE DAYTIME TELEPHONE NUMBER

 

TREQUEST A TRANSCRIPT OF THE ABOVE-ENTITLED MATTER HELD ON:

: Ld 4 _ : *
x / | /ao AU BEFORE THE HONORABLE AUD (Vlsu4 anvle
(DATE)

 

(JUDGE)... .., .
: nd ‘Fes i
PLEASE $ CHECK THE APPROPRIATE TRANSCRIPT REQUEST:
__APPEAL EXPEDITED*
(28 Days) (7 Days)
NON-APPEAL | /_ DAILY*
. (Regular Order) (One Day)

*REQUIRES A HIGHER PER-PAGE RATE

COURT REPORTER: _ Ww V\assex| 7 ea S-Op-d000
Request Taken x(a __ .

 

DC 28 TR
    

2:20-Cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.21° Page 21 of 32

STATE OF MICHIGAN
IN THE 36TH DISTRICT COURT FOR THE COUNTY OF WAYNE
CIVIL/REAL ESTATE DIVISION
PARKSIDE INVESTMENT MANAGEMENT LLC

DISTRICT COURT
vs CASE NO. 20 342561 LT

OCCUPANT (S)
Defendant.

 

HEARING
BEFORE THE HONORABLE PATRICIA L. JEFFERSON

Detroit, Michigan - Friday, February 7, 2020

APPEARANCE:

For the People:

For the Defendant:

Reported By:
BETTY A. MASSEY, CSMR #6918

Official Court Reporter
(313) 801-0697
   

:20-Cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.22 Page 22 of 32

   

TABLE OF CONTENTS

WITNESS PAGE

None
  

10

11
12
13
14

15

16
17
18
19
20
21
22
23
24
25

-20-cv-12297-BAF-RSW ECF No. 1 filed 08/13/20 PagelD.23 Page 23 of 32

Detroit, Michigan
Friday, February 7, 2020
(Proceedings began @ 2:05 p.m.)
THE COURT: Calling matters of Default: the
following matters are Defaults: |
| Parkside Investment Management versus Occupants; 20-
342561; Termination of Tenancy.

Case No. 20342521, Stephen McAlpine versus Elijah Irvin
and occupants; Complaint for possession.

Stephanie McAlpine versus Kimberly Maxwell and all other
occupants, 20342522; non-payment of rent-outstanding rent, |
$1,760.00

Case number 20342628, Gardner Properties vs. Tina
Phillips and all other occupants, non-payment of rent,$2,400.00.

- 20342629, Gardner Properties vs. Jessica Smith and all
other occupants, for nonpayment of rent, $1,050.00.

And, White Shore Real Estate vs. Wally Newsted,
20342630, nonpayment of rent, $1,510.00.

In each of the matters the defendants in fact, were
notified to be present. /

Judgments will be entered by default. |

(Proceeding concluded)
 

 

:20-cv-12297-BAF-RSW ECF No. 1. filed 08/13/20 PagelD.24 Page 24 of 32

CERTIFICATE

STATE OF MICHIGAN )

COUNTY OF WAYNE )
I, Betty Massey, Certified Steno Mask Reporter, do |
hereby certify that the foregoing pages 1 through 4,
inclusive, comprise a complete, true and correct transcript
of the testimony and proceedings taken in this matter of
Parkside Investment Management vs. Occupant(s),

Case No. 20342561 LT, on February 7, 2020.

 

Betty Massey, CSMR #6918
(313) 801-0697

Dated: 7-30-20
  

2:20-Cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.25 Page 25 of 32

Betty A. Massey
Official Court Reporter
(313) 801-0697

Ly TRANSCRIPT _ RECEIPT

« July 30, 2020

Total: $12.12

Received of: $12.12/Cash
From: Mikhael Amirul-El
Balance Due: -0-

Re: Parkside Investment Management LLC

Case Ne. 20 324561
(Before the Honorable Patricia L. Jefferson, on February 7, 2020)

Thank you very much!

 

   

Mikhail Amirul-El

   

 
   

2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.26 Page 26 of 32

36" District Court, Landlord-Tenant Division
421 Madison, Detroit, MI 48226

ORDER OF EVICTION UPDATE FORM
July 23, 2020
Dear Plaintiff/Plaintiff’s Attorney,

You currently have a pending Application for Order of Eviction and/or an Order of Eviction that has not been executed by
a court officer.

The Court requests the following:

1. Complete this form; |
2. Mail or fax this completed form back to the Court within 14 days of the date listed above.

3. Mail a copy of this completed form to the defendant/tenant.

Please respond.within 14 calendar days of the date listed above. The documents may be mailed or faxed to 313-967-7551.
Failure to timely respond may result in your application being denied or Order of Eviction being quashed.

* You must submit a separate Order of Eviction Update for each case.

Case Number: 2O2Z342561 - tet
Defendant Name: Occy PANTS

Defendant Telephone Number: N/A
Defendant Address: 5 (G LAKeweod ; Derrek , NE YR21S

Defendant E-mail address: N/m

Please circle one: Do you still intend to proceed with the eviction process? No

What, if anything, has occurred concerning the defendant and subject property since filing
application? NOTHING -

of — eviction

 

Axwonzy ose?) X Di\bLad

Name of person completing this form:

 

 

CERTIFICATE OF MAILING

 

‘| certify that a copy of this Order of Eviction Update Form was mailed to the defendant on the date below.

Kg KK Sa e3res XR _8/3/20z0

Plaintiff Plait ARarn dy Date
Doors Sosedn F Daerd

 
    
   
  

2:20-Cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.27 Page 27 of 32

 

E OF MICHIGAN
CASE NO: 20342561
TH JUDICIAL DISTRICT REGISTER OF ACTIONS STATUS: CLSD “

 

 

 

 

 

 

 

 

Cour :
t Address 421 MADISON AVENUE Court Telephone
MI 48226 (313) 965-5594
JUDGE OF RECORD: MILLENDER, BEATRICE PENNIE, P-41467
Attorn
P01 PLAINTIFF (CLSD) P-37225 ey
PARKSIDE INVESTMENT MANAGEMENT LLC// DILLARD, JOSEPH F.,
18222 LIVERNOIS AVE
DETROIT MI 48221
(313) 862-3150
DO1 DEFENDANT (CLSD)
———  GCCURPANTSS f(T nnn —
576 LAKEWOOD
---..-DETROIT - -- - MI-48215- 00-0 — — ~
DATE ACTIONS, JUDGMENTS, CASE NOTES INITIALS
01/28/20
POL SUMM & COMP TERMINATION OF TENANCY FIDILLARD,JOSEPH P-37225 817
DO1 SUMM & COMP BY PLAINTIFF ISSUED 790
ALL HEARING SCHEDULED 02/07/20 01:00P 790
FILING FEE PAID | $55.00 RCPT # CD51246 790
CREDEFT CARD ‘TENDERED 790
02/04/20 co me aoe
DOL. | SUMM:&-COMP: POSTED: - SERVED (GORDON. ) 817
02/05/20 ;
DO01 ADDRESS ADDED 817
02/07/20
DOL JUDGMENT BY DEFAULT ENTERED (POSSESS) 079
COPIES MAILED. 079
JUDGE PATRICIA JEFFERSON FOR' AND IN THE 079
ABSENCE O JUDGE B. PENNIE MILLENDER/ ‘ 079
BETTY MASSEY #6918 079
02/21/20
— POL ORDER OF EVICTION, FILED (GORDON ) 871
Ha J RED PIL FEE PAID... $15.00  RCPT # CB62006 144
CREDIT CARD TENDERED rn eee aa
03/02/20
DOL ORDER OF EVICTION, ENTERED (SIGNED ) 079
COPIES MAILED. 079
JUDGE B. PENNIE MILLENDER/ASHEPARD 079
REQUEST FOR TRANSCRIPT RECEIVED 531
03/10/20
‘- RECEIVED;ORDER OF UNITED STATES DISTRICT 747
COURT REMANDING CASE FOR LACK OF SUBJECT 747
MATTER JURISDICTION. ae 749
{
‘*e*%% END OF REGISTER OF ACTIONS ***** 07/17/20 10:24

 

 
 
 
 
  
 
 
 

TPO 7 BA ROW

 

, SCAO

1st copy - Court

  

  

8rd copy - Plaintiff

2nd copy - rani 4 f nr

 

 

STATE OF MICHIGAN APPLICATION AND ORDER OF EVICTION
36th JUDICIAL DISTRICT Landlord-Tenant/Land Contract

 

CASE NO.

20 342 561 LT

 

Court: add
ou. a1 Madison, Detroit, MI 48226

313-965-6096 Court telephone no.

 

 

Plaintiffs name, address, and telephone. no.
Parkside Investment Mgmt., LLC

10721 E. Jefferson Ave. ,#130
Detroit, MI 48214

5. Smi ley 313-499-1263

Occupant(s)
576 Lakewood

 

Plaintiff's attorney, bar no., address, and telephone no.

Joseph Dillard P37225
18222 Livernois Ave.
Detroit, MI 48221

 

248-227-0177

 

 

Defendant's name(s) and address(es) .

Detroit, MI 48215

 

 

 

NOTE: An application may be required even though a
request for an order of eviction is granted in the judgment.

1.On Feb. 7, 2020 judgment was entered against the defendant(s) and the plaintiff was awarded

 

Date

APPLICATION

 

possession of the following described property:

576 Lakewood, Detroit, MI 48215

 

 

ment has been made on the judgment or no rent has been received since the date of judgment, except the sum of

 

 

 

2. No pay’
¢ 0-0 received under the following conditions: nO conditions ws
a 8
= Ox
rry TO
C39 =o
—- 22
3. The plaintiff has complied with the terms of the judgment. D 3 9
ct EDROQRR _
an ce 2
4. The time stated i in the judgment before < an order of eviction can be issued has elapsed. yoo 2
— a
3 >

| declare that the statements above are true to the best of my information, knowledge, and belief.

Feb. 21, 2020
Date

 

Oa tszeee

Piaintifinatamey 5

ORDER OF EVICTION

IN THE NAME OF THE PEOPLE OF THE STATE OF MICHIGAN:

ol

Date issued

NOTE: In tenancy cases, this order must be executed within 56 days of the issuance

 

 
  

  
 
  
 

mil cover sheet and the information contained herein neither rey
tules of court. This form, approved by the Judicial Co:

2:20-Cv-12297-BAF-RSW ECF No. 1_ filed 08/13/20 PagelD.2

CIVIL COVER SHEET

rence of the

lace nor supplement the filing and service of pleadings or other papers
inited States in September 1974, is required for the use o:

b
oF autating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

ich acti

inty in w

 

Sat oN he 2

uired by law, ex as
f the C the

lerk of Court for the

 

 

ite PAARY EPFFS

  

(b). County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(¢) Attomeys (Firm Name, Address, and Telephone Number)

Wayne

 

TRACT
Attomeys (if Known)

 

County of Residence of First Listed Defendant

OSEBPLARD

Wayne

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOL

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE VED.

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

 

 

 

 

 

 

 

  
   
 
 
 
 
   

 
  

  

 

  

 

 

 

 

 

 

 

 

 
   

(For Diversity Cases Only) and One Box for Defendani)
1 US. Government (13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (1 © 1 Incomorated or Principal Place O4 O86
of Business In This State
[]2 U.S. Government HB4 Diversity Citizen of Another State (12 CJ 2 Incorporated and Principal Place Os os
Defendant (indicate Citizenship of Parties in [tem I1]) of Business In Another State
Citizen or Subject of a 3 [13 Foreign Nation Oe« Oe
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only)
CONTRACT: ne TORTS =: ee! _FORBEITURE/PENALTY- "RA !
[7] 110 insurance "PERSONAL INJURY PERSONAL INJURY _ |[(1625 Drug Related Seizure Cen Appeal 28 USC 158 Os 375 False Claims Act
(1120 Marine 310 Airplane (01365 Personal Injury - of Property 21 USC 881 }{(]423 Withdrawal [0 376 Qui Tam (31 USC
{[] 130 Miller Act 315 Airplane Product Product Liability {690 Other” 28 USC 157 3729(a))
([] 140 Negotiable Instrument Liability (71367 Health Care/ [7] 400 State Reapportionment
[1150 Recovery of Overpayment {{-] 320 Assault, Libel & Pharmaceutical J 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 430 Banks and Banking
Laj 151 Medicare Act i" 330 Federal Employers’ Product Liability 450 Commerce
[_] 152 Recovery of Defaulted Liability [C) 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans I] 340 Marine injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) _] 345 Marine Product jabili [1840 Trademark Corrupt Organizations
[£1153 Recovery of Overpayment Liability TA R: e A R “IJ 480 Consumer Credit
of Veteran’s Benefits = 350 Motor Vehicle r rio Fair Labor Standards 361 IA (1395¢f) [] 485 Telephone Consumer
160 Stockholders’ Suits 355 Motor Vehicle Act 862 Black Lung (923) Protection Act
190 Other Contract Product Liability [4720 Labor/Management 863 DIWC/DIWW (405(g)) [LI 490 Cable/Sat TV
195 Contract Product Liability [7] 360 Other Personal Property Damage Relations 864 SSID Title XVI [2] 850 Securities/Commodities/
196 Franchise Injury oO 385 Property Damage (C1740 Railway Labor Act (1865 RSI (405(g)) Exchange
CL] 362 Personal Injury - Product Liability [1751 Family and Medical A 890 Other Statutory Actions
Medical Malpracti . Leave Act . 891 Agricultural Acts
” REAL PROPERTY. CIVIL RIGHTS - PRISONER PETITIONS __|[_]790 Other Labor Litigation |" FEDERAL TAX SUITS 893 Environmental Matters
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: (]791 Employee Retirement LJ870 Taxes (U'S. Plaintiff 895 Freedom of Information
220 Foreclosure 44} Voting [[1463 Alien Detainee Income Security Act or Defendant) Act
Hi Rent Lease & Ejectment 442 Employment [1510 Motions to Vacate . (1871 IRS—Third Party [=] 896 Arbitration
240 Torts to Land 443 Housing/ Sentence 26 USC 7609 [CJ 899 Administrative Procedure
245 Tort Product Liability Accommodations —_|[_] 530 General Act/Review or Appeal of
[1290 All Other Real Property 445 Amer. w/Disabilities -|[_]535 Death Penalty = IMMIGRATION -- Agency Decision —
Employment Other: 462 Naturalization Application [CJ 950 Constitutionality of
446 Amer. w/Disabilities - Iq 540 Mandamus & Other 465 Other Immigration State Statutes
Other 550 Civil Rights Actions
448 Education 555 Prison Condition
(J 560 Civil Detainee -
Conditions of
Confinement

 

 

V. ORIGIN (Place an “X” in One Box Only)

oO 5 Transferred from

6 Multidistrict

o8 Muitidistict

 

VI. CAUSE OF ACTION

pa! Original 2 Removed from 3 Remanded from o4 Reinstated or fultidi fultidi
‘ Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute wi ng u are filj not cite j en alps diversi
/ C. Gp of

 

 

rama pe cleat mS. or) D(1Vate. OCA perty

 

VII. REQUESTED IN
COMPLAINT:

IF ANY

C1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIH. RELATED CASE(S)

(See instructions):

Bae Cuon, 00.)

CHECK YES oy if

JURY D!

[_]yes ON

 

 

 

 

 

 

 
 
  

2:20-cv-12297-BAF-RSW ECF No.1 filed 08/13/20 PagelD.30 Page 30 of 32
SUANT TO LOCAL RULE 83.11

    

Is this a case that has been previously dismissed? [| Yes
If yes, give the following information:
Court: ’

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
- discontinued or dismissed companion cases in this or any other Yes
court, including state court? (Companion cases are matters in which No

it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

lf yes, give the following information:
Court: Qf, Ha Fudkicleal Pct
caseNo: 20 394A Th/ £7

Judge: Pennie Q, Willencleyr

Notes :

qe cn

 
 

i
:
i
j
&
|

 

 
 
  
     

All Rights Resen
Mikhael Amirul -E1 (Ju

a

  

wi

7018 ecs0 O01 3861 5454

 

113/20 --PagelD:34-~-Page 31-ef 32"

2 iil ©.

R2307M152670-31

      
    
 

mn

    
Case 2

N
9
a
oO
N
9
®
Do
©
oO
N
OY
QO
cab)
oO &
O |
oO
oO
N
—
9
a
—
©
oO
TC
&
=
a
o
Zz
LL
O
Lu
Y”)
or
LL
f
ca
MB
oO
N
N
a
>
2
oO
N

Rc DeLee

eT E TIRE CREOLE CE e casa e Deka

TREE EA)

Ean

 
